        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

ARTHUR USHERSON,

       Plaintiff,

-VS-                                     CASE NO.:

ALLIED INTERSTATE, LLC,

       Defendant.
                               /

               COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, Arthur Usherson, by and through the undersigned

counsel, and sues Defendant, ALLIED INTERSTATE, LLC (hereinafter

“Defendant”), and in support thereof respectfully alleges violations of the

Telephone Consumer Protection Act, 47 U.S.C. §227 et seq. (“TCPA”) and the

Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq. (“FDCPA”).

                               INTRODUCTION

       1.     The TCPA was enacted to prevent companies like Defendant from

invading American citizen’s privacy and prevent abusive “robo-calls.”

       2.     “The TCPA is designed to protect individual consumers from

receiving intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs.,

LLC, -US--, 132 S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 2 of 12




      3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

*1256 scourge of modern civilization, they wake us up in the morning; they

interrupt our dinner at night; they force the sick and elderly out of bed; they hound

us until we want to rip the telephone out of the wall.’ 137 Cong. Rec. 30, 821

(1991). Senator Hollings presumably intended to give telephone subscribers

another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

      4.     According to the Federal Communications Commission (FCC),

“Unwanted calls are far and away the biggest consumer complaint to the FCC with

over 200,000 complaints each year – around 60 percent of all the

complaints…Some private analyses estimate that U.S. consumers received

approximately      2.4     billion    robocalls     per      month     in     2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-

spoofing.

                         JURISDICTION AND VENUE


      5.     This is an action for damages exceeding Seventy-Five Thousand

Dollars ($75,000.00) exclusive of attorney fees and costs.




                                          2
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 3 of 12




      6.     Jurisdiction and venue for purposes of this action are appropriate and

conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action

involves violations of the TCPA.

      7.     Subject matter jurisdiction, federal question jurisdiction, for purposes

of this action is appropriate and conferred by 28 U.S.C. § 1331, which provides

that the district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States; and this action

involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See Mims v. Arrow Fin.

Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B., 746

F.3d 1242, 1249 (11th Cir. 2014)

      8.     The alleged violations described herein occurred in Fulton County,

Georgia. Accordingly, venue is appropriate with this Court under 28 U.S.C.

§1391(b)(2), as it is the judicial district in which a substantial part of the events or

omissions giving rise to this action occurred.

                           FACTUAL ALLEGATIONS

      9.     Plaintiff is a natural person, and citizen of the State of Georgia,

residing in Fulton County, Georgia.

      10.    Plaintiff is a “consumer” as defined in 15 U.S.C. § 1692(a)(3).



                                           3
         Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 4 of 12




      11.    Plaintiff is an “alleged debtor.”

      12.    Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A.,

755 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d

1242 (11th Cir. 2014).

      13.    Defendant, Defendant, is a corporation with its principal place of

business located at 12755 Highway 55, Suite 300, Plymouth, MN, 55441 and

which conducts business in the State of Georgia through its registered agent, C T

Corporation System located at 289 South Culver Street, Lawrenceville, GA,

30046.

      14.    Defendant is a “debt collector” as defined 15 U.S.C. § 1692(a)(6).

      15.    The debt that is the subject matter of this complaint is a “consumer

debt” as defined by U.S.C. § 1692(a)(5).

      16.    Defendant    called    Plaintiff    on   Plaintiff’s   cellular   telephone

approximately two-hundred (200) times in an attempt to collect a debt.

      17.    Defendant attempted to collect an alleged debt from the Plaintiff by

this campaign of telephone calls.




                                           4
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 5 of 12




      18.    Defendant intentionally harassed and abused Plaintiff on numerous

occasions by calling several times during one day, and on back to back days, with

such frequency as can reasonably be expected to harass.

      19.    Some or all of the calls the Defendant made to Plaintiff’s cellular

telephone number were made using an “automatic telephone dialing system” which

has the capacity to store or produce telephone numbers to be called, using a

random or sequential number generator (including but not limited to a predictive

dialer) or an artificial or prerecorded voice; and to dial such numbers as specified

by 47 U.S.C § 227(a)(1) (hereinafter “auto-dialer calls”).

      20.    Plaintiff will testify that he knew it was an auto-dialer because of the

vast number of calls he received from Defendant.

      21.    Plaintiff believes the calls were made using equipment which has the

capacity to store numbers to be called and to dial such numbers automatically.

      22.    Defendant has previously agreed that its dialing system dials

consumers with “no human intervention at the time the calls were placed. The calls

were made without a human contemporaneously dialing the number as Defendant's

dialing software is automated with no manual intervention needed.” Morse v.

Allied Interstate, LLC, 65 F. Supp. 3d 407, 410 (M.D. Pa. 2014).



                                          5
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 6 of 12




      23.    Federal courts have previously ruled that Defendant’s “dialing system

is an ATDS under the TCPA”. Morse v. Allied Interstate, LLC, 65 F. Supp. 3d 407,

412 (M.D. Pa. 2014); See also Zondlo v. Allied Interstate, LLC, 290 F. Supp. 3d

296 (M.D. Pa. 2018).

      24.    Plaintiff is the subscriber, regular user and carrier of the cellular

telephone number (678) ***-6550, and was the called party and recipient of

Defendant’s calls.

      25.    Defendant placed an exorbitant number of automated calls to

Plaintiff’s cellular telephone (678) ***-6550 in an attempt to collect a debt.

      26.    On or about December of 2015, Plaintiff sent multiple certified letters

to Synchrony Bank (the original creditor of the alleged debt), and instructed

Synchrony Bank to cease calling Plaintiff.

      27.    At some point after this, Defendant began attempting to collect the

alleged debt owed to Synchrony Bank and began calling Plaintiff.

      28.    All of the calls placed by Defendant to Plaintiff’s cellular telephone

were with out Plaintiff’s prior express consent.




                                          6
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 7 of 12




      29.    Defendant has a corporate policy to use an automatic telephone

dialing system or a pre-recorded or artificial voice to individuals just as it did to the

Plaintiff’s cellular telephone in this case.

      30.    Defendant has a corporate policy to use an automatic telephone

dialing system or a pre-recorded or artificial voice, just as it did to the Plaintiff’s

cellular telephone in this case, with no way for the consumer, or Defendant, to

remove the number.

      31.    Defendant’s corporate policy is structured as to continue to call

individuals like the Plaintiff, despite these individuals explaining to Defendant they

wish for the calls to stop.

      32.    Defendant has numerous other federal lawsuits pending against them

alleging similar violations as stated in this Complaint.

      33.    Defendant has numerous complaints against them across the country

asserting that their automatic telephone dialing system continues to call despite

being requested to stop.

      34.    Defendant has had numerous complaints from consumers against

them across the country asking to not be called, however the Defendant continues

to call the consumers.



                                               7
         Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 8 of 12




       35.    Defendant’s corporate policy provided no means for the Plaintiff to

have his number removed from the call list.

       36.    Defendant has a corporate policy to harass and abuse individuals

despite actual knowledge that the called parties do not wish to be called.

       37.    None of Defendant’s telephone calls placed to Plaintiff were for

“emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

       38.    Defendant willfully and/or knowingly violated the TCPA with respect

to the Plaintiff.

       39.    From each and every call placed without express consent by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of invasion

of privacy and the intrusion upon his right of seclusion.

       40.    From each and every call without express consent placed by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of the

occupation of his cellular telephone line and cellular telephone by unwelcome

calls, making the telephone unavailable for legitimate callers or outgoing calls

while the telephone was ringing from Defendant’s call.




                                          8
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 9 of 12




      41.    From each and every call placed without express consent by

Defendant to Plaintiff’s cellular telephone, Plaintiff suffered the injury of

unnecessary expenditure of his time. For calls he answered, the time he spent on

the call was unnecessary as he had repeatedly asked for the calls to stop. Even for

unanswered calls, Plaintiff had to waste time to unlock the telephone and deal with

missed call notifications and call logs that reflected the unwanted calls. This also

impaired the usefulness of these features of Plaintiff’s cellular telephone, which are

designed to inform the user of important missed communications.

      42.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone was an injury in the form of a nuisance and

annoyance to Plaintiff. For calls that were answered, Plaintiff had to go to the

unnecessary trouble of answering them. Even for unanswered calls, Plaintiff had to

waste time to unlock the telephone and deal with missed call notifications and call

logs that reflected the unwanted calls. This also impaired the usefulness of these

features of Plaintiff’s cellular telephone, which are designed to inform the user of

important missed communications.




                                          9
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 10 of 12




       43.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of unnecessary expenditure of

Plaintiff’s cellular telephone’s battery power.

       44.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone where a voice message was left which occupied space

in Plaintiff’s telephone or network.

       45.    Each and every call placed without express consent by Defendant to

Plaintiff’s cellular telephone resulted in the injury of a trespass to Plaintiff’s

chattel, namely his cellular telephone and his cellular telephone services.

       46.    As a result of the calls described above, Plaintiff suffered an invasion

of privacy. Plaintiff was also affect in a personal and individualized way by stress

and aggravation.

                                      COUNT I
                               (Violation of the TCPA)

       47.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through

forty-six (46) as if fully set forth herein.

       48.    Defendant willfully violated the TCPA with respect to the Plaintiff,

especially for every one of the auto-dialer calls made to Plaintiff’s cellular

telephone.


                                               10
        Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 11 of 12




       49.    Defendant repeatedly placed non-emergency telephone calls to

Plaintiff’s cellular telephone using an automatic telephone dialing system or

prerecorded or artificial voice without Plaintiff’s prior express consent in violation

of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against ALLIED INTERSTATE, LLC for statutory

damages, punitive damages, actual damages, treble damages, enjoinder from

further violations of these parts and any other such relief the court may deem just

and proper.

                                      COUNT II
                              (Violation of the FDCPA)

       50.    Plaintiff fully incorporates and re-alleges paragraphs one (1) through

forty-six (46) as if fully set forth herein.

       51.    At all times relevant to this action Defendant is subject to and must

abide by 15 U.S.C. § 1692 et seq.

       52.    Defendant has violated 15 U.S.C. § 1692(d) by willfully engaging in

conduct the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt.




                                               11
       Case 1:19-cv-01768-MHC Document 1 Filed 04/19/19 Page 12 of 12




      53.   Defendant has violated 15 U.S.C. § 1692(d)(5) by causing a telephone

to ring or engaging any person in telephone conversation repeatedly or

continuously with intent to annoy, abuse, or harass any person at the called

number.

      54.   Defendant has violated 15 U.S.C. § 1692(f) by using unfair and

unconscionable means to collect or attempt to collect any debt.

      WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

so triable and judgment against ALLIED INTERSTATE, LLC for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees,

enjoinder from further violations of these parts and any other such relief the court

may deem just and proper.

                                       Respectfully submitted,

                                       /s/Octavio Gomez
                                       Octavio “Tav” Gomez, Esquire
                                       Georgia Bar #: 617963
                                       Morgan & Morgan, Tampa, P.A.
                                       201 North Franklin Street, 7th Floor
                                       Tampa, FL 33602
                                       Telephone: (813) 223-5505
                                       Facsimile: (813) 223-5402
                                       tgomez@forthepeople.com
                                       jderry@forthepeople.com
                                       jkneeland@forthepeople.com
                                       lstokes@forthepeople.com
                                       Attorney for Plaintiff

                                         12
